Citation Nr: 1219472	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.L. (son)


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to March 1946 and from February 1951 to May 1952.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The RO denied the claim.

In April 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that an examination is warranted. The appeal must be remanded to the RO/AMC in compliance with VA's duty to assist.

The Veteran contends that he experiences asbestosis as the result of in-service exposure to asbestos. Specifically, he has reported serving near asbestos-laden materials in the laundry facilities of the U.S.S. Darby, U.S.S. Price, and U.S.S. Strickland. His service records verify his service and he has submitted Internet research identifying the U.S.S. Darby as a vessel containing asbestos. Although he experienced subsequent asbestos exposure packing heads in loose asbestos while employed by Union Carbide, the Veteran contends that his initial exposure to asbestos in the military resulted in pulmonary disability that was aggravated by his later private sector employment.

The medical evidence of record includes diagnoses of asbestosis with references to the cause being asbestos exposure while employed by Union Carbide.  See records of private medical treatment on file, specifically records from Dr. Simmons and Dr. Hefflin dated in February 1995, March 2000, October 2000, February 2008, and June 2008.  The Veteran was involved in a class action lawsuit against Union Carbide for disability due to asbestos exposure.  See records of private treatment by Dr. Simmons dated in November 2000.

The file does not contain medical evidence linking any current problems to asbestos exposure during service, nor does it contain medical evidence that rules out such a connection.  VA will afford the Veteran an examination to ascertain the likelihood that he currently suffers a disorder that is at least in part related to inservice exposure to asbestos.  

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Here, medical evidence reflects that the Veteran has been diagnosed with asbestosis. While some medical records on file appear to tie the Veteran's current asbestosis to exposure to asbestos while he was employed with Union Carbide, the Veteran has alleged experiencing respiratory symptoms since his active duty service.  He is competent to report his symptomatology. 38 C.F.R. § 3.159. The Board finds that a VA examination is warranted to determine whether any portion of the Veteran's asbestosis is attributable to his in-service experiences. 

Prior to any examination, an attempt should be  made to obtain for the record copies of any pertinent documents associated with the Veteran's involvement in a class action lawsuit with Union Carbide.  Specifically noted in this regard are findings regarding exposure to asbestos and medical reports diagnosing any asbestos-related disorders and their etiology, as well as findings by the adjudicatory body and awards.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Gather any records of VA treatment and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Note that the last private treatment note within the claims file is dated April 12, 2011 and ask the Veteran if any subsequent treatment is pertinent to his appeal. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.
3. Make an attempt to obtain for the for the record copies of any pertinent documents associated with the Veteran's involvement in a class action lawsuit with Union Carbide.  Specifically noted in this regard are records documenting exposure to asbestos and medical reports diagnosing any asbestos-related disorders and their etiology, as well as findings by the adjudicatory body and awards.
 
4. Subsequent to the above development, afford the Veteran an opportunity to attend a VA respiratory disorders examination at an appropriate location. The examiner must determine whether the Veteran experiences asbestosis, or any portion of asbestosis, that is likely due to asbestos exposure during his military service, as opposed to exposure after service. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiner for review. 

a. The examination report must reflect review of pertinent material in the claims folder. The examiner MUST INDEPENDENTLY REVIEW THE RECORD FOR PERTINENT EVIDENCE, but his or her attention is called to the evidence identified below:

i. The Veteran's contentions as represented by his February 2009, November 2009 (describing his military experiences), and April 2012 statements;

ii. Service treatment notes reflecting no respiratory diagnoses and normal chest x-rays;

iii. Private treatment notes dated from July 1962, to specifically include (but not limited to) an October 2000 note reflecting a description of the Veteran's job duties at Union Carbide;

iv. Record of private treatment from Dr. Simmons and Dr. Hefflin dated in February 1995, March 2000, October 2000, February 2008, and June 2008; and  

v. Any additional pertinent medical evidence added to the record as a result of this remand.

b. The examiner must provide a diagnosis of any pertinent current respiratory disabilities, address the Veteran's contentions of continuity of symptomatology, and provide an opinion as to whether it is as likely as not that any current asbestosis was caused, at least in part, by in-service exposure to asbestos.

c. The examiner must identify and explain the medical basis or bases for the opinion and identify the pertinent evidence of record. He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved in any opinion expressed. 

d. If, after considering all procurable and assembled data, the examiner is unable to provide the requested opinions without resorting to speculation, he or she must provide a full and complete explanation as to why speculation is needed to reach the opinions requested. Such reason(s) may include: whether adequate factual information does not exist; whether the question falls outside the limits of current medical knowledge or scientific development; and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



